 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          WILFREDO FAVELA AVENDAÑO, et                   CASE NO. C20-0700JLR-MLP
            al.,
11                                                         MINUTE ORDER
                        Petitioners-Plaintiffs,
12                 v.

13          NATHALIE ASHER, et al.,
14                      Respondents-Defendants.
15
            The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
            The parties in this matter informed the court that they have engaged in preliminary
18
     discussions about a possible resolution of this matter without further litigation, and that
19
     Respondents have agreed to provide Petitioners with certain class member information as
20
     part of those discussions. The parties stipulate and agree to stay all discovery and
21
     dispositive motions deadlines while the parties explore settling this matter. (See Stip.
22


     ORDER - 1
 1   (Dkt. # 284).) Accordingly, the court GRANTS the parties’ stipulated motion to stay

 2   discovery and case deadlines (Dkt. # 284). In the event an agreement is not reached, the

 3   parties shall have 90 days to conduct discovery from the date the notice is filed, and the

 4   court will set new deadlines for dispositive motions at that time.

 5          The parties also request that pursuant to Local Civil Rule 39.1(c)(1), the Court

 6   appoint a magistrate judge to mediate the settlement discussion in the matter. (See Stip.

 7   at 2.) The parties represent that the designation of a magistrate judge to mediate this

 8   matter will assist in resolving this case without further litigation, and that assignment of a

 9   magistrate judge is appropriate given that this case involves a request for injunctive relief

10   against federal agencies and officials by a certified class of persons who are detained in

11   this district. (See id.) Finding good cause, the court hereby REFERS this case to the

12   Honorable J. Richard Creatura, United States Magistrate Judge, for a judicial settlement

13   conference pursuant to Local Civil Rule 39.1(e). Kelly Miller, Judge Creatura’s

14   courtroom deputy, will contact counsel to schedule a settlement conference.

15          The parties are further ORDERED to inform the court within three (3) days of

16   the settlement conference whether this matter has been resolved. The Clerk is directed to

17   provide Judge Creatura a copy of this Minute Order.

18          Filed and entered this 3rd day of June, 2021.

19
                                                  WILLIAM M. MCCOOL
20                                                Clerk of Court

21                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
22


     ORDER - 2
